Order entered December 16, 2016




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-16-00616-CV

                                 TIMOTHY BROOKS, Appellant

                                                  V.

                              WELLS FARGO BANK, N.A., Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-05401-E

                                             ORDER
       Before the Court is appellant’s December 14, 2016 pro se third motion for an extension

of time to file appellant’s brief. We GRANT appellant’s motion.

       We ORDER appellant to file the brief on or before January 16, 2017. We expressly

caution that failure to file a brief may result in the dismissal of this appeal without further notice.

TEX. R. APP. P. 38.8(a)(1).

                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE